COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  IN THE INTEREST OF A. S. T. AND R.                            No. 08-21-00028-CV
  F. T., MINOR CHILDREN,                         §
                                                                   Appeal from the
                       Appellant.                §
                                                                  65th District Court
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                                (TC# 2019DCM7816)

                                           ORDER


       Pending before the Court, filed on April 19, 2021, is Celia A. Villasenor’s, attorney for

M.T., motion to withdraw and appoint new counsel. The clerk’s record reflects that M.T. was

represented by appointed counsel, Celia A. Villasenor, in the trial court and M.T. is presumed

indigent for purposes of appeal. See TEX.R.CIV.P. 20.1. Celia A. Villasenor was appointed by the

trial court on December 10, 2019.

       The Court has authority to rule on a motion to withdraw as counsel, but we do not have

authority to appoint counsel to represent M.T. on appeal. Therefore, it is ORDERED that the trial

court hold a hearing within three days of the issuance of the order to consider the appointment of

new counsel on this appeal.

       Appellant’s brief was initially due on March 9, 2021. An extension was received from Celia


                                                1
A. Villasenor and granted. Appellant’s brief was then due March 29, 2021. A second extension

request by Celia A. Villasenor was made and granted. Appellant’s brief was then due April 18,

2021. On April 19, 2021, the motion to withdraw was filed.

       On the Court’s own motion, Appellant’s brief is now due May 8, 2021. Further extensions

are strongly discouraged.

       The order of appointment shall be filed with trial court clerk no later than April 26, 2021.

Further the order of appointment shall be included in a supplemental clerk’s record and forwarded

to the Court no later than April 28, 2021. The Court will address the motion to withdraw after the

supplemental clerk’s record is filed.

       IT IS SO ORDERED this 20th day of April 2021.


                                                     PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.
Alley, J., not participating




                                                 2